STOCK  PURCHASE  AGREEMENT

This Agreement (the “Agreement”) is made and effective as of 12:01 a.m. on the
1st day of January 2006, by and between SITESTAR CORPORATION, a Nevada
corporation, with its principal place of business located at 7109 Timberlake
Road, #201, Lynchburg, VA  24502 (the “Buyer”), and ISOMEDIA, INC., a Washington
corporation (the “Seller”), for the purchase of all of the issued and
outstanding shares of stock of Netrover, Inc., an Ontario, Canada corporation
(“the Company”).  The Seller and the Buyer may sometimes be referred to herein
individually as a “Party” or collectively as “Parties.”

RECITALS:

A.

The Company provides data services in Canada to a broad residential and
corporate customer base, including dial-up and broadband Internet access and
related services, web hosting and other services.  

B.

Seller agrees to sell and Buyer agrees to purchase 100% of the issued and
outstanding common and preferred stock of all classes of the Company.   This
transaction includes all assets of the Company used in its Internet Service
Business, in accordance with the terms and conditions set forth in this
Agreement.

C.

The Parties desire to establish their mutual rights and obligations with regard
to the transactions described in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
Parties agree as follows:

I.

DEFINITIONS.  As used herein, the following terms shall have the meaning set
forth:

A.

“Accounts Receivable” have the definition set forth in subsection II,A,3 below.

B.

“Assets” shall have the definition set forth in subsection II, A below.

C.

 “Cash and Cash Equivalents” shall mean all currency, coins, checks, money
orders and bankers’ drafts on hand or on deposit, and demand deposits with
financial institutions.

D.

“Closing” shall mean the physical execution of this Agreement and all related
instruments and the payment of the Purchase Price due at Closing.

E.

“Closing Date” shall mean 12:01am, January 1, 2006, and not the date the Closing
occurs.

F.

“Current Accounts Receivable” shall mean all sums owed to the Company from
Customers which are not more than 90 days past due.





1







--------------------------------------------------------------------------------

G.

“Customer List” shall have the meaning set forth in subsection II.A.1.

H.

“Customers” shall mean customers of the Company.

I.

“Deferred Revenue” shall mean all sums billed by the Company from the Customer
List for services to be provided by Buyer to the Customers after the Closing
Date.

J.

“Dial-Up Customers” shall mean all Customers who dial-up to the Internet via a
modem and have purchased Dial-Up Service from the Company.

K.

“Domain Names” shall mean the second level domain used on the Internet for
locating or accessing web sites, email addresses and other services.
Netrover.com is an example of such a domain name.

L.

 “Dollars” or “dollars” shall mean United States dollars unless specifically
designated as Canadian dollars.

M.

“Estimated Active Customers” shall mean approximately 4,378 active dial-up
Customers and 2,916 web host Customers purchasing Internet Business Service from
the Company as of the Closing Date and which shall be an asset of the Company at
the Closing.

N.

“Estimated Annualized DSL Net Profits” shall mean $6,501 in Canadian dollars,
based on estimated margin of 25%.

O.

“Estimated Annualized Web Hosting Revenues” shall mean $242,052 in Canadian
dollars.

P.

“Estimated Annualized Other Internet Services Revenues” shall mean $1,012,764 in
Canadian dollars.

Q.

“Estimated Current Account Receivable” shall mean $21,872 in Canadian dollars.

R.

“Estimated Deferred Revenue and Other Liabilities” shall mean $250,000 in
Canadian dollars and shall mean deferred revenue and other liabilities net of
deposits and prepaid expenses .

S.

“Estimated Prepaid Expenses and Deposits” shall mean an estimated amount for
prepaid expenses and deposits of the Company, and these shall have their
ordinary meaning as per generally accepted accounting principles.

T.

“Internet Services” shall mean services relating to accessing the Internet,
services that can only be used by connecting to the Internet, or services that
reside on the Internet.

U.

“Internet Service Business” shall mean the business of the Company using the
Internet and related hardware to provide customers with such services as dial-





2







--------------------------------------------------------------------------------

up Internet access, Digital Subscriber Services (“DSL”) access, email, web
hosting, web acceleration, domain name services and other related services.

V.

“Most Recent Balance Sheet” shall mean the balance sheet of the Company as of
December 31, 2005.

W.

“Netrover Stock” shall mean all shares of capital stock (common and preferred)
of the Company of any class that are issued and outstanding as of the Closing
Date.

X.

“Net Sales” shall mean the Company’s actual billings for December 2005.

Y.

“Note” means the guaranteed promissory note for the balance of the Purchase
Price as set out in subsection III,C,3 below.

Z.

“Ordinary Course of Business” shall mean any activity normally done by the
Company’s business.

AA.

 “Pre-Paid Accounts” shall mean the Customers who prior to the Closing Date have
paid for Services to be provided by the Company to Customers after the Closing
Date.

BB.

“Purchase Price” shall have the meaning set forth in subsections III,A & B.

CC.

“Sitestar Shares” shall mean shares of common stock of Buyer issued to Seller as
a part of the Purchase Price as more particularly set forth in subsection
III.C.2 below.

DD.

“Verified Annualized DSL Net Profits” shall mean annualized revenues from DSL
services based on Net Sales minus the cost of wholesale DSL services and/or DSL
circuit costs.

EE.

“Verified Annualized Web Hosting Revenues” shall mean annualized revenues from
web hosting services based on Net Sales.

FF.

“Verified Annualized Other Internet Services Revenues” shall mean annualized
revenues from all other Internet related services other than DSL and Web Hosting
based on Net Sales.

GG.

“Verified Current Accounts Receivable” shall mean the actual audited balance of
monies owed to Company based on the end of day on December 31, 2005 which are no
longer than 90 days past due and shall specifically not include an allowance for
doubtful accounts because Buyer is not paying for accounts receivable older than
90 days.

HH.

Verified Deferred Revenue and Other Liabilities” shall mean the actual audited
balance of the Deferred Revenue as of the end of day on December 31, 2005 and
any other expenses due as prorated up to the Closing Date.  “Other Liabilities”
herein shall include only liabilities required to be booked by generally
accepted accounting principles.





3







--------------------------------------------------------------------------------

II.

 “Verified Prepaid Expenses and Deposits” shall mean the actual audited balance
of the Company’s prepaid expenses and deposits as of the end of day on December
31, 2005.

 

II.

PURCHASE, SALE AND DELIVERY OF STOCK.

A.

Subject to and in accordance with the terms and conditions of this Agreement and
in consideration of the Purchase Price provided in Section III below, Buyer
agrees to purchase, and Seller agrees to sell, transfer, convey and assign all
of its right, title, and interest in and good and marketable title, free and
clear of all liabilities, obligations, security interests, liens (including tax
liens), mortgages, leases or leasehold interests, encumbrances and rights of
others of any kind whatsoever in and to the Netrover Stock.  It is understood
that as of the Closing Date, the Company shall own in its sole name and free and
clear of any and all encumbrances at least the following items (which therefore
will be conveyed as being a part of the Company).

1.

Any and all related Customers including Customer accounts and Customer contracts
or agreements of the Company.  Seller will provide Buyer with a true, correct,
and complete list of all Customers (the “Customer List”) in electronic format at
Closing.

2.

All Cash and Cash Equivalents.

3.

All accounts receivable of the Company from Customers as of the Closing Date
(the “Accounts Receivable”).  At Closing Seller will provide Buyer with a true
and correct listing of the Accounts Receivable as of the Closing Date.

4.

All physical capital assets of the Company as of the Closing Date, as evidenced
by the Company’s depreciation schedule provided to Buyer on the Closing Date
(including but not limited to the remote access (RAS) equipment, web servers,
acceleration servers and other hardware).

5.

All intangible personal property specifically relating to the Assets, including
without limitation, Customer contracts and agreements, as of the Closing Date, a
schedule of which will be provided to Buyer at the Closing.

6.

Certain domain names as set forth in Exhibit E hereto, and needed to provide
such services as email and web hosting to the Customers on the same terms as
such Customers currently are receiving such services.

7.

All Prepaid Expenses and Deposits.

The above shall be collectively referred to as the "Assets".

B.

Except as set forth in Section III.B, the Buyer is not assuming or undertaking
to assume and shall have no responsibility for any liabilities of the Seller
whether fixed or contingent, past, present or future, or direct or indirect,
arising out of or





4







--------------------------------------------------------------------------------

in connection with Seller’s Company or Seller’s ownership and use of the Assets,
or any other acts or omissions of Seller in connection therewith prior to the
Closing.

III.

PURCHASE PRICE, ADJUSTMENT, AND PAYMENT.

A.

Purchase Price.  Subject to and in accordance with the terms and conditions of
this Agreement, Seller agrees to sell to the Buyer, and Buyer agrees to purchase
from the Seller, all of the Seller’s rights, title, and interest in and to the
Netrover Stock for an aggregate purchase price of SEVEN HUNDRED THREE THOUSAND,
FOUR HUNDRED THIRTY-NINE DOLLARS ($703,439) in Canadian dollars, which is
$604,535 U.S. (the “Purchase Price”), to be paid as provided in subsection III,C
below.  The Purchase Price is based, among other things, on the Company’s (i)
annualized revenue, (ii) actual number of active Customers, (iii) select asset
base, (iv) the amount of Deferred Revenue, and (v) the general financial
performance reflecting the representations of the Seller.

B.

Adjustments to Purchase Price.  The Purchase Price shall be adjusted as follows:

1.

Post–Closing Adjustment for Actual Annualized Revenues of Customers.

a.

The Purchase Price is based in part on Seller’s estimate that as of the Closing
Date, the Company will have annualized net profit of $6,501 Canadian from its
active DSL Customers, $242,052 Canadian annualized revenues from the web hosting
customers, $1,012,764 Canadian annualized revenues from the other Internet
related services, deferred revenues and other liabilities net of deposits and
prepaid expenses of $250,000 Canadian, and has a total of $95,000 Canadian in
Cash and Cash Equivalents and Current Accounts Receivable. Following Closing and
during the 60 day period following Closing, Buyer will verify annualized
revenues based on the Net Sales from the classes of services above.  The Buyer
will also verify the amount of Cash and Cash Equivalents, Current Accounts
Receivable, Deferred Revenues and Other Liabilities as of the Closing Date.  All
verification must be completed within the 60 day period.  In the event that the
actual numbers differ from these estimates, the Purchase Price shall be adjusted
as follows (each a “Purchase Price Adjustment”):

i)

The Purchase Price will be increased or decreased (as the case may be) by an
amount equal to the difference between the Verified Annualized DSL Net Profits
and the amount of the Estimated Annualized DSL Net Profits; and/or

ii)

The Purchase Price will be increased or decreased (as the case may be) by eighty
percent (80%) of the amount the difference between the Verified Annualized Web
Hosting Revenues and the amount of the Estimated Annualized Web Hosting
Revenues; and/or

iii)

The Purchase Price will be increased or decreased (as the case may be) by
sixty-five percent (65%) of the amount the difference between the Verified
Annualized Other Internet Services Revenues and the amount of the Estimated
Annualized Other Internet Services Revenues.





5







--------------------------------------------------------------------------------

2.

Post-Closing Adjustment for Accounts Receivable.  The Purchase Price will be
increased or decreased (as the case may be) by the difference between the
Verified Current Accounts Receivable and the Estimated Current Accounts
Receivable amount.

3.

Post-Closing Adjustment for Deferred Revenue and Other Liabilities.  The
Purchase Price will be increased or decreased (as the case may be) by the
difference between (a) the sum of the Estimated Deferred Revenue and Other
Liabilities amount and (b) the sum of the Verified Deferred Revenue and Other
Liabilities amount.

4.

Post-Closing Adjustment for Cash and Cash Equivalents.  The Purchase Price will
be increased or decreased (as the case may be) by the difference between the
Cash and Cash Equivalents on the Closing Date amount and the estimated Cash and
Cash Equivalents amount.

5.

Post-Closing Adjustment for Liens and Encumbrances.  If, as of the Closing, any
of the Assets are subject to or encumbered by any security interests or liens
not on the Most Recent Balance Sheet of the Company and not resulting from any
activity by the Buyer, the outstanding aggregate balance (including any accrued
interest or other charges) of the total debts or liabilities underlying such
liens or security interests shall be deducted from the Purchase Price and paid
directly to the applicable creditor of the Company.  

6.

Post-Closing Adjustment for Prepaid Expenses and Deposits.  The Purchase Price
will be increased or decreased (as the case may be) by the difference between
the Estimated Prepaid Expenses and Deposits amount and the Verified Prepaid
Expenses and Deposits amount on the Closing Date.

7.

The Purchase Price Adjustment will be added to or subtracted from (as the case
may be) the Deferred Purchase Price Payment payable to Seller pursuant to
subsection C,3 below.

C.

Payment of Purchase Price.  The Buyer will pay the total Purchase Price to the
Seller as follows:

1.

Conversion into U.S. Dollars.  The Purchase Price and Deferred Purchase Price
Payment will be converted from Canadian dollars into U.S. Dollars based at the
official average currency exchange rate on December 31, 2005 which is: each US
dollar is equal to 0.8580 Canadian dollar.  All payments shall be made as
converted at this rate.

2.

Payment at Closing.  At the Closing, Buyer will deliver to Seller the Note and
TWO MILLION (2,000,000) shares of Buyer’s common stock (the “Sitestar Shares”)
valued in the aggregate at two-hundred thousand U.S. dollars ($200,000) (10
cents per share).  Seller agrees not to sell any of the Sitestar Shares for at
least 60 days after Closing.  Commencing 60 days after Closing, the Seller may
sell a maximum of 150,000 Sitestar Shares per calendar month on the open market
(prorated for any partial months).  The Buyer guarantees a $200,000 aggregate
value for all the Sitestar Shares.  On December 29, 2006 and up to February 1,
2007, Seller shall have the





6







--------------------------------------------------------------------------------

option to surrender any remaining Sitestar Shares to the Buyer that were not
sold by Seller in exchange for a simultaneous cash payment equal to $200,000
minus the aggregate gross sales proceeds realized by Seller from all sales of
the Sitestar Shares prior to such surrender of its remaining Sitestar Shares;
provided, however, that if Seller does not surrender any remaining Sitestar
shares owned by Seller on or before February 1, 2007, Buyer shall have no
further obligation to either repurchase the remaining Sitestar Shares or to
guarantee the aggregate value of all of the Sitestar Shares.

3.

Deferred Payment.  The balance of the Purchase Price ($403,551 U.S. before III,B
adjustments) will be paid by a non-interest bearing promissory note (the “Note”)
with payments beginning February 1, 2006 and in the form attached hereto as
Exhibit A.  Buyer will pay to the Seller under the Note twelve (12) monthly
installments of $16,814.63 U.S. (equal to 1/24 of the balance of the initial
Purchase Price), with any plus or minus adjustments to the Purchase Price made
pursuant to Section III,B (collectively, the “Deferred Purchase Price Payment”)
to adjust the final Note installment payment.  All shall be made by Buyer’s
check or wire transfer, at Buyer’s option.   The last such Note payment shall
include a balloon payment for the unpaid balance of the Purchase Price.  Payment
of the initial balance of the initial Purchase Price at Closing will be
represented by the Note.

4.

Assumption of Liabilities.  The Company shall retain the obligation to provide
Internet Services to the Pre-Paid Accounts following the Closing Date.  This
obligation results from a portion of Deferred Revenue that Buyer will indirectly
assume as part of the Purchase Price calculation.  At Closing, Seller will
provide Buyer with a true and correct listing of the Deferred Revenue and the
Customers to which the Deferred Revenue relates as of the Closing Date.  

IV.

REPRESENTATIONS AND WARRANTIES OF SELLER.

The Seller represents and warrants to the Buyer, its successors and assigns,
that the following facts are true, complete and correct as of the date of this
Agreement and will be true, correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section IV, with the knowledge that Buyer is
purchasing the Netrover Stock in full reliance thereon):

A.

Organization of the Seller.  Seller is a corporation duly organized, validly
existing, and in good standing as a domestic corporation under the laws of the
State of Washington and has the corporate power to carry on its business as now
conducted and to perform its obligations hereunder.

B.

Organization of the Company.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the Province of
Ontario, Canada and has the corporate power to carry on its business as now
conducted and to perform its obligations hereunder.

C.

Capitalization of the Company.  The Company currently is authorized to issue an
unlimited number of shares of common stock, of which 100 shares are issued and
outstanding.  The Company currently is authorized to issue an unlimited number
of





7







--------------------------------------------------------------------------------

shares of preferred stock (Classes A,B,C,D&E), of which no shares are issued and
outstanding.  Except as set forth in this paragraph, the Company is not
authorized to issue any other shares of stock of any class.  The Company is not
obligated to issue any shares of stock of any class or kind to any person.

D.

Ownership of the Netrover Stock.  As of the Closing Date, Seller owns all of the
issued an outstanding shares of the Netrover Stock.

E.

Organizational Documents.  Seller has provided Buyer with access to all
corporate records of the Company, including the articles of incorporation,
bylaws, the corporate minute book, and stock ownership ledgers.  These
organizational documents are true and correct in all material respects.

F.

Financial Records of the Company.  Seller and Company have provided Buyer with
access to income statement, balance sheet, depreciation schedules, etc (the
“Financial Records”).  The Financial Records are true and correct in all
material respects.

G.

Authorization of Transaction.  The Seller has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of the Seller has duly
authorized the execution, delivery, and performance of this Agreement by the
Seller. This Agreement constitutes the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms and conditions.

H.

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section II above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Seller or Company is subject or any provision of
the charter or bylaws of the Seller or Company or (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any material agreement, contract, lease, license, instrument,
or other arrangement to which the Seller or Company is a party or by which it is
bound or to which any of its assets is subject (or result in the imposition of
any security interest, lien, or encumbrance upon any of its assets).  The Seller
or Company does not need to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order for it to consummate the transactions contemplated by this Agreement
(including the assignments and assumptions referred to in Section II above).

I.

Legal Compliance.  The Seller has complied with all applicable laws material to
its business (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against the Seller alleging any failure so to comply
which could in any way affect Seller’s ability to perform its obligations under
this Agreement.





8







--------------------------------------------------------------------------------

J.

Brokers' Fees.  Other than as otherwise set out herein, the Company has no
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement for which
the Buyer could become liable or obligated.

K.

Title to Assets.  The Company has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it, located on its
premises, or shown on its most recent balance sheet dated December 31, 2005
(attached hereto as Exhibit B) or acquired after the date thereof, free and
clear of all security interests or restrictions on transfer, except for
properties and assets disposed of in the ordinary course of business since
December 31, 2005. This Agreement and all of the documents, instruments and
agreements related hereto have been duly and validly executed and delivered by
the Seller, as appropriate, and are valid and binding obligations of the Seller,
enforceable in accordance with their terms.  

L.

Deferred Revenue.  As of Closing, the Deferred Revenue amount is believed to be
approximately $190,000 Canadian.

M.

Contracts and Agreements.  The Seller has delivered to the Buyer a correct and
complete copy of each of the Company’s written contracts.  With respect to each
such agreement: (A) the agreement is legal, valid, binding, enforceable, and in
full force and effect in all material respects; (B) no party is in material
breach or default, and no event has occurred which with notice or lapse of time
would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement; and (C) no party has
repudiated any material provision of the agreement.  Except as may otherwise be
set out in Canadian law, the Company may assign all accounts, contracts,
agreements, and service agreements related in any way to the Customers to Buyer
without the consent of the Customers.

N.

Accounts Receivable.  To the best of Seller’s actual knowledge, all Accounts
Receivable of the Company which are part of the Assets, as referred to in
Section II.A.3 hereof, are reflected properly on the books and records of the
Company, are valid receivables subject to no setoffs or counterclaims, are
current and believed to be collectible, and will be collected in accordance with
their terms at their recorded amounts.

O.

Internet Service Business Warranties.  Substantially all of the Internet Service
Business services have conformed in all material respects with all applicable
contractual commitments and all undisclaimed express and implied warranties, and
the Company has no material liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due)
for damages in connection therewith.  All the Internet Service Business services
are subject to standard terms and conditions which are set out at
www.netrover.com.

P.

Internet Service Business Liabilities.  To the best of Seller’s actual knowledge
and the actual knowledge of the Controller of the Company, the Company does not
have any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) other than
those set forth on the Most Recent Balance Sheet.





9







--------------------------------------------------------------------------------

Q.

Intellectual Property.  The Company has not interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of third
parties in any material respect, and neither the Company nor Seller has ever
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that the Company must license or refrain from using any Intellectual Property
rights of any third party). To the best knowledge of Seller, no third party has
interfered with, infringed upon, misappropriated, or violated any material
Intellectual Property rights of the Company in any material respect.

R.

Litigation.  Neither the Company nor the Seller is (i) subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) a
party or, to its knowledge, threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator, which, individually or in the aggregate,
if adversely determined, could materially impair the Assets or the ability of
the Seller to perform any of its obligations hereunder. Furthermore, there are
no defaults by the Seller or the Company under any applicable order, writ,
injunction, decree or award of any court or arbitrator or any governmental
department, board, agency or instrumentality which would materially impair
either the Company’s or Seller’s ability to perform any of their obligations
hereunder.

S.

Disclosure.  The Seller has reviewed all information known to it and has
disclosed to Buyer all known material information relevant to the Assets.  None
of the representations and warranties made by Seller in this Agreement or in any
document or exhibit to be furnished by it hereto, or on its behalf, contains or
will contain any untrue statements of material fact, or omit any fact the
omission of which would be materially misleading.




V.

REPRESENTATIONS AND WARRANTIES OF BUYER.

A.

Organization of Buyer.  Buyer is corporation duly organized, validly existing,
and in good standing as a domestic corporation under the laws of the State of
Nevada and has the corporate power to carry on its business as now conducted and
to perform its obligations hereunder.

B.

Authority of Buyer.  Buyer has full power and authority to enter into and
perform all its obligations under this Agreement, and all proceedings necessary
to duly authorize the execution and delivery of this Agreement by the officer
executing the same on the respective Buyer’s behalf have been taken and this
Agreement is the legal and binding obligation of the Buyer, enforceable in
accordance with its terms and conditions applicable to Buyer.

C.

Litigation.  There are no actions, suits, proceedings or investigations pending
or, to the actual knowledge of Buyer, threatened against Buyer.  Buyer is not in
default with respect to or subject to any outstanding judgment, order, writ,
injunction, decree, assessment or other similar command of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, affecting it.





10







--------------------------------------------------------------------------------

D.

Compliance with Laws.  Buyer has complied with all laws, regulations and orders
applicable to its business.

E.

Noncontravention.  The execution and delivery by Buyer of this Agreement, the
consummation by Buyer of the transactions contemplated hereby, and the
compliance by Buyer with the terms hereof, will not:

1.

conflict with, violate or result in the breach of or contravene any of the terms
conditions or provisions of, or constitute a default under, Buyer’s articles of
incorporation, bylaws, or in any material respect, any law, regulation, order,
writ, injunction, decree, determination or award of any court, governmental
department, board, agency or instrumentality, domestic or foreign, or any
arbitrator applicable to Buyer or its assets and properties; or

2.

result in the conflict with, the material breach of any term or provision of,
the termination of, or the acceleration or permitting the acceleration of the
performance required by the terms of, or constitute a default under or require
the consent of any party to, any loan agreement, indenture, mortgage, deed of
trust or other contract, agreement or instrument, to which Buyer is a party or
by which it is bound; or

3.

conflict with any organizational documents or other agreements, licenses or
permits of any kind relating to the formation, management, operation or other
activity of Buyer.

F.

Governmental Approvals.  No authorization, approval or consent of any
governmental or regulatory authority or agency is necessary to permit Buyer to
execute and deliver this Agreement and to perform its obligations hereunder.

G.

Brokers' Fees.  The Buyer has agreed to pay Brampton Capital a commission based
on 36% of the Company’s December 2005 Internet Business Service net revenues and
agrees to hold Seller harmless from fee claims by Brampton Capital and any other
broker or agent engaged by Buyer.

H.

 Disclosures.  No representation, warranty or covenant by Buyer in this
Agreement, or any certificate or any other instrument furnished or to be
furnished to Seller pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of material
fact or omits or will omit any material fact which will make the statements
contained herein or therein materially misleading.

I.

Personal Guaranty.  The Guaranty of Buyer’s performance under this Agreement by
the Erhartics (attached hereto as Exhibit C) is a legal and binding obligation
of such guarantors, enforceable in accordance with its terms and conditions.

J.

Registration of Shares.  Buyer warrants that the Sitestar Shares (SYTE) shall be
registered with the Securities and Exchange Commission (or otherwise exempt from
registration and the transfer of such shares to Seller will not violate any
federal securities laws) and shall be eligible for public sale in public OTC
securities markets by Seller as of March 1, 2006 insofar as this requires action
by Buyer.  





11







--------------------------------------------------------------------------------

VI.

COVENANTS

A.

Payment of Post-Closing Monies Received.  Seller will immediately upon receipt
forward to Buyer any and all monies received or collected by the Seller on or
after the Closing Date related to Customers and/or the Current Accounts
Receivable.

B.

Compliance with Note.  Buyer shall at all times remain in full compliance with
the terms and conditions set forth in the Note to be executed at the Closing.

C.

Non-Compete Agreement.  Seller has entered into a 3-year non-compete agreement
pertaining to not selling Internet connectivity and hosting services in Canada
in the form attached hereto as Exhibit D.  The Parties acknowledge that this
non-compete agreement is integral to the transactions contemplated hereunder and
the Buyer would not enter into the transaction absent such agreement.

D.

Further Acts.  Each Party shall on the reasonable request of the other Party
execute and deliver in proper form any instruments and documents and perform any
and all acts necessary or desirable for perfecting in the other Party title to
all items intended to be transferred under this Agreement and placing that Party
in actual possession of the item(s).

E.

Assistance with Transition.  Seller will provide reasonable transition services
to Buyer in order to help the smooth transfer of all Customers, contracts and
other Assets to Buyer.  Buyer shall reimburse Seller for any actual
out-of-pocket costs (excluding salaries of employees of Seller) in excess of
$500 incurred in providing such transition services.

F.

No Other Brokers.  Each Party represents that there have been no other
intermediaries involved in this sale/purchase who might claim a brokers or
finders fee or similar fee other than Brampton Capital.

G.

Services Purchased through Seller.  Buyer covenants that the Company will
transition or terminate services from Propel Software Corporation and
YourNetPlus, Inc. that it purchases indirectly through Seller as soon as
practical after the Closing.  When a calendar month has passed and/or when a
service has been transitioned to the Company or terminated, Seller will invoice
the Company for the cost of the monthly service or to the date the Company is no
longer purchasing it through Seller, as applicable, and the Company will pay
such invoice(s) within ten days of receipt of such invoice(s).  In like manner,
Seller will terminate its insurance coverage for the Company on the business day
immediately following the Closing and invoice the Company and the Company will
pay for its prorata share of the premium from January 1, 2006 through the date
the coverage is terminated.  

VII.

INDEMNIFICATION

A.

Buyer agrees to indemnify, defend and hold the Seller and its successors and
assigns, harmless against any and all losses, damages, demands, claims,
assessments, actions, taxes, deficiencies, penalties, interest, reasonable
attorney’s fees, costs and expenses, arising out of, or incident to, any of the
following (the “Losses”): (i) any inaccuracy, misrepresentation or breach of any
warranty made by





12







--------------------------------------------------------------------------------

Buyer in this Agreement; (ii) any failure by Buyer to perform in accordance with
the terms hereof any of the obligations or covenants to be performed by it
hereunder; and (iii) any liabilities of the Company which arise after the
Closing.  The indemnification obligations of the Buyer under this Section VII.A
and the representations, warranties, agreements and covenants of the Buyer under
this Agreement shall survive the Closing for a period of two (2) years from the
Closing Date.

B.

The Seller agrees to indemnify, defend and hold the Buyer and its shareholders,
directors, officers, affiliates, successors and assigns harmless against any and
all Losses (as defined above) arising out of or incident to any of the
following:

1.

any inaccuracy, misrepresentation or breach of any representation or warranty
made by Seller in this Agreement;

2.

any failure by the Seller to perform in accordance with the terms hereof any of
the agreements, obligations or covenants to be performed by it hereunder;

3.

any liability of the Seller, whether accrued, absolute, contingent or otherwise,
and whether due or to become due unless otherwise expressly assumed by Buyer
pursuant to this Agreement and the documents and agreements executed pursuant
hereto; and

4.

any claim related to the Seller or to the Assets in which the principal event
giving rise thereto occurred prior to Closing, including, but not limited to,
claims of ownership of Assets by Customers or other parties, taxes of all kinds,
any claim made under the Bulk Transfers Title of the Virginia Uniform Commercial
Code, and any claim, damage or liability resulting from lack of compliance with
laws or governmental regulations, whether federal, state or local.  

The indemnification obligations of the Seller under this Section VII.B and the
representations, warranties, agreements and covenants of the Seller under this
Agreement shall survive the Closing for a period of two (2) years from the
Closing Date.  Any available insurance will first satisfy any such claims and
offset Seller’s liabilities hereunder.

C.

Within thirty (30) days of the assertion of any claim or discovery of material
facts upon which Seller or Buyer (the “Indemnitee”) intends to base a claim for
indemnification hereunder, Indemnitee shall give written notice to the party
against whom the claim is made (the “Indemnitor”) of such claim or facts. The
Indemnitor shall have the right to participate jointly with the Indemnitee in
the defense of any claim, demand, lawsuit or other proceeding in connection with
which the Indemnitee claims indemnification hereunder and with respect to any
issue involved in such claim, demand, lawsuit or other proceeding as to which
the Indemnitor shall have acknowledged the obligation to indemnify the
Indemnitee hereunder, the Indemnitor shall have the sole right to settle or
otherwise dispose of such claim, demand, lawsuit or other proceeding on such
terms as the Indemnitor, in its or his sole discretion, shall deem appropriate.

D.

In the event the Indemnitor elects, within thirty (30) days of the receipt of
the original notice thereof, to contest such claim by written notice to the
Indemnitee, the





13







--------------------------------------------------------------------------------

Indemnitee will be entitled to be paid hereunder within five (5) days after the
final determination of such contest either by written acknowledgment of the
Indemnitor or a final judgment of a court of competent jurisdiction. If the
Indemnitor does not so elect, the Indemnitee shall be paid promptly and in any
event within thirty-five (35) days after receipt by the Indemnitor of the notice
of the claim.

VIII.

MISCELLANEOUS

A.

This Agreement shall not confer any rights or remedies upon any person other
than the Parties and their respective successors and permitted assigns.

B.

This Agreement (including the documents referred to herein) constitutes the
entire agreement among the Parties and supersedes any prior understandings,
agreements, or representations by or among the Parties, written or oral, to the
extent they have related in any way to the subject matter hereof.

C.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party; provided, however, Seller may
assign the Note.

D.

Each Party shall be responsible for its own legal and transactional expenses,
including, unless otherwise stated herein, the cost of any fees owed to any
broker or finder engaged by a Party in connection with the transactions
contemplated by this Agreement.

E.

All covenants, agreements, representations and warranties of the parties made
herein and in the certificates, lists, exhibits, schedules or other written
information delivered, attached, or furnished in connection therewith and
herewith shall be deemed material and to have been relied upon by the other
Party, and, except as provided otherwise in this Agreement, shall survive the
delivery of the certificates representing the shares and the payment of the
Purchase Price and shall bind the respective successors and permitted assigns of
the Parties, whether so expressed or not, and, except as provided otherwise in
this Agreement, all such covenants, agreements, representations and warranties
shall inure to the benefit of each Party’s respective successors and permitted
assigns, whether so expressed or not.

F.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.  The facsimile signature of any Party shall be deemed to be an
original signature of such Party and shall be given the same effect as an
original signature of such Party.

G.

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.  The Recitals at the beginning are a legally binding portion of this
Agreement.





14







--------------------------------------------------------------------------------

H.

This Agreement shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Virginia, without regard to its conflict of
laws, rules or principles.

I.

The Parties hereto have agreed upon the text of a press release announcing,
among other things, the execution and Closing of this Agreement, which press
release may be disseminated by Buyer promptly following the Closing.

J.

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by authorized officers of the Parties.  No waiver
by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. The applicable Party may waive any
condition specified in this Agreement if its president or other duly authorized
officer executes a writing so stating.

K.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

L.

The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation.  The exhibits identified in this Agreement are incorporated
herein by reference and made a part hereof.

M.

All notices and communications pursuant to this Agreement shall be in writing
and shall be deemed properly given and effective when received if (a) personally
delivered, (b) sent by a national overnight delivery service providing evidence
of delivery, or (c) sent by confirmed facsimile, to the following:

If to Seller, to:




ISOMEDIA, INC.     

Attn:  President

2457 152nd Ave. NE

Redmond, WA 98052

Fax number 425-869-9437




If to Buyer, to:




SITESTAR CORPORATION   

7109 Timberlake Road, #201

Lynchburg, VA  24502

Fax number 434-239-0744





15







--------------------------------------------------------------------------------




N.

If either Party hereto shall breach any of the terms hereof, such Party shall
pay to the non-defaulting Party all of the non-defaulting Party's costs and
expenses, including attorney's fees, incurred by such Party in enforcing the
terms of this Agreement.

IN WITNESS WHEREOF, the Parties hereto have hereunto set their hands and seals
as of the day and year first written above.

ISOMEDIA, INC.

SITESTAR CORPORATION




___________________________

______________________________

By:  K. Bruce Straughan

By: Frank R. Erhartic, Jr.

Title:  President

Title: President & CEO








16







--------------------------------------------------------------------------------




       Exhibit  A

NOTE

$403,551

January 6, 2006




For value received and acknowledged, Sitestar Corporation, a Nevada corporation
hereby promises to pay to the order of ISOMEDIA, INC. at 2457 152nd Avenue NE,
Redmond, WA 98052 (together with any assignee, herein the “holder”), the sum of
Four Hundred Three Thousand Five Hundred and Fifty-One dollars ($403,551),
without interest.




This Note shall be payable in twelve (12) equal monthly installments, each of
which shall be in the amount of Sixteen Thousand Eight Hundred Fourteen and
63/100 dollars ($16,814.63).  The first installment shall be due and payable to
holder on February 6, 2006 and successive installments shall be due and payable
on the sixth day of each month thereafter until this Note is paid in full.
 Payments shall be applied first to any late payment charges, and the remainder
to principal.   A final balloon payment of the entire unpaid principal balance
shall be due and payable on January 6, 2007, which payment shall be adjusted in
accordance with the adjustment provisions of Section III of the Stock Purchase
Agreement dated January 1, 2006 between the parties hereto.




Acceptance by the holder of partial or delinquent payments or the failure of the
holder to exercise any right hereunder shall not waive any obligation of payor
or right of the holder, or modify this Note, or waive any other similar default.
 Sitestar Corporation as payor does hereby waive presentation of payment, notice
of non-payment, protest and notice of protest, and does hereby agree to all
mutually agreed extensions and renewals of this Note without notice.  Invalidity
of any portion of this Note shall not affect the remainder of this Note.




In the event of failure to pay when due any installment of this Note within
seven (7) days of the due date, the holder may declare the unpaid principal on
this Note immediately due and payable.  A $100 late charge will be added to the
principal of this Note for any payment that is received by the holder more than
seven (7) days after it is due.  In the event this Note is placed in the hands
of an attorney for collection, the undersigned payor agrees to pay an additional
amount equal to the costs, including attorneys fees, incurred in enforcing
collection.  This Note shall be binding on any assignees or successors in
interest of payor.




Payor agrees to notify Isomedia, Inc. at least thirty (30) days prior to any
change in ownership or management of Sitestar Corporation or any successor in
interest, or any circumstances which could effect the satisfactory fulfillment
of this Note.




This Note shall be governed by the laws of the State of Virginia.  Payment of
this Note has been guaranteed by Frank and Julia Erhartic.




SITESTAR CORPORATION




By: _____________________________

President







17







--------------------------------------------------------------------------------




Exhibit B



(balance sheet of Netrover –

TO BE FINISHED BY THE COMPANY'S CONTROLLER ABOUT JAN. 12-15,2006)







18







--------------------------------------------------------------------------------




Exhibit C



                                                           GUARANTY  






This Guaranty (the “Guaranty”) is entered into the 1st day of January, 2006, by
Frank R. Erhartic Jr. and Julia E. Erhartic (collectively referred to herein as
"Guarantors") in favor of ISOMEDIA, Inc., a Washington corporation ("ISOMEDIA").






Guarantors’ company Sitestar Corporation (the “Buyer”) and ISOMEDIA have entered
into a Stock Purchase Agreement dated as of January 1, 2006 (the "Purchase
Agreement"), concerning Buyer’s purchase from ISOMEDIA of ISOMEDIA’s
wholly-owned subsidiary Netrover Inc.   Guarantors have agreed, as a condition
to the closing under the Purchase Agreement and as an inducement to ISOMEDIA (i)
to enter into and perform its obligations under the Purchase Agreement and (ii)
to make the extension of credit to Buyer described in the Purchase Agreement, to
guarantee Buyer’s payment when due, and timely performance of its obligations
under the Purchase Agreement and  the Promissory Note dated as of January 1,
2006, by Buyer in favor of ISOMEDIA and identified in the Purchase Agreement
(the “Note”).




NOW, THEREFORE, in consideration of the premises, as a material inducement to
ISOMEDIA to enter into the Purchase Agreement and to consummate the transactions
contemplated by the Purchase Agreement (including, without limitation, extending
credit to Buyer), and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Guarantors, jointly and severally, agree
as follow:




Guaranty.  Each of the Guarantors absolutely and unconditionally guarantees full
and punctual payment when due and the timely performance of Buyer’s obligations
under the Note, including all renewals, extensions and modifications thereof,
and the Purchase Agreement, including any modifications thereof, together with
all costs of collection that ISOMEDIA incurs in collecting Buyer’s obligations
under the Note or Purchase Agreement and in enforcing any of ISOMEDIA’ rights
under this Guaranty (these obligations, fees, charges and costs, individually
and collectively, the "Obligations").  Each of the Guarantors will, upon demand,
pay to ISOMEDIA the amount due or, as appropriate, perform the Obligation, when
any of the Obligations becomes and remains due and unpaid or unperformed.  

Unconditional Nature.  This Guaranty is an absolute unconditional guaranty of
payment and performance and is made and will continue as to all Obligations
without regard to:

any other persons obligated with respect to any Obligations,

the validity or enforceability of any Obligations or any agreements relating to
the Obligations,

the dissolution or any bankruptcy, insolvency or reorganization proceeding of
Buyer or any other subsidiary of Guarantor, or

the release of Buyer, by operation of law or otherwise, from any Obligation or
this Guaranty, or any other circumstance that might otherwise constitute a
defense available to or a discharge of Buyer in respect of any Obligation or of
Guarantors with respect to this Guaranty (other than payment of the Obligations
in accordance with their terms).  

Modification of the Obligations.  Any of the Obligations and any agreements
relating to the Obligations may, from time to time, without notice to or consent
of Guarantors, be renewed, extended, modified, accelerated, released,
surrendered, settled, compromised or waived, with or without consideration, on
such terms as are acceptable to ISOMEDIA, without in any manner





19







--------------------------------------------------------------------------------

affecting Guarantors’ liability under this Guaranty.  ISOMEDIA need not first
file any suit or exhaust any remedy against Buyer, any other guarantor, or any
other person obligated with respect to any Obligations before proceeding against
any of the Guarantors under this Guaranty.  ISOMEDIA may pursue any or all of
its remedies at one time or at different times.

Waiver by Guarantor.  Guarantors waive (a) notice of acceptance of this
Guaranty, (b) notice of the renewal, modification or extension of any
Obligation, demand, notice of default or nonpayment, (c) all other notices or
formalities to which Guarantors may be entitled, and (d) any right to promptness
in making any claim or demand under this Guaranty.

Rescission of Payment.  If at any time payment or performance, or any part of
any payment or performance, of any of the Obligations is rescinded or must
otherwise be returned by ISOMEDIA to Buyer, upon the insolvency, bankruptcy or
reorganization of Buyer or otherwise, this Guaranty will continue to be
effective or will be reinstated, as the case may be, all as though payment had
not been made.

Subrogation.  Guarantors will not exercise any right of subrogation with respect
to any payment or performance made under this Guaranty or otherwise, unless and
until all Obligations have been paid or performed in full.  If any payment is
made to Guarantors on account of any subrogation right at any time when all
Obligations have not been paid or performed in full, Guarantors will pay any
amount so paid to ISOMEDIA to be applied to any of the Obligations, whether
matured or unmatured.

Severability.  If any portion of this Guaranty is held to be invalid or
inoperative by a court of competent jurisdiction, the other portions of this
Guaranty will be deemed to be valid and operative and, so far as reasonable and
possible, effect will be given to the intent manifested by the portion held to
be invalid or inoperative.

Headings.  The paragraph headings in this Guaranty are for reference purposes
only and are not intended in any way to describe, interpret, define or limit the
extent or intent of this Guaranty, or of any part of this Guaranty.

Assignment; Binding Nature.  Guarantors will not assign this Guaranty without
ISOMEDIA’s prior written consent.  ISOMEDIA may assign this Guaranty at any
time.  Subject to the preceding, this Guaranty is binding upon, inures to the
benefit of and enforceable by the parties of this Agreement and their respective
successors and permitted assigns.  

Governing Law and Binding Nature.  This Guaranty will be governed by the
internal laws of the State of Virginia.  




IN WITNESS WHEREOF, Guarantor has executed this Agreement effective for all
purposes as of the date first set forth above.










_________________________________

Frank R. Erhartic Jr.







_________________________________

Julia E. Erhartic











20







--------------------------------------------------------------------------------

Exhibit D





NON-COMPETE/NON-SOLICITATION AGREEMENT



This AGREEMENT is entered into as of the 1st day of January 2006 by and between
Sitestar Corporation (“Sitestar”) on behalf of its wholly-owned subsidiary
Netrover, Inc. (such subsidiary herein referred to as the “Company”) and
Isomedia, Inc. (“Seller”).




For value received in relation to a Stock Purchase Agreement of even date
between the Seller and Sitestar and for good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, Sitestar Corporation
and Seller hereby covenant and agree as follows:




1.

During the Restricted Period, the Seller will




a.

Not compete directly or indirectly in the Restricted Area; provided, however, if
Seller shall sell all or substantially all of a segment(s) of its business in
the USA to an unaffiliated third party, Seller shall not have any responsibility
for the activities of said third party.




b.

Not induce or attempt to persuade any current or future employee, manager, or
other participant in the Company’s or Sitestar’s business to terminate such
employment or other relationship in order to enter into any relationship with
the Seller, any business organization in which the Seller is a participant in
any capacity whatsoever, or any other business organization in competition with
the Company’s or Sitestar’s business in the Restricted Area; or




c.

Not use contracts, proprietary information, trade secrets, confidential
information, customer lists, mailing lists, goodwill, or other intangible
property used or useful in connection with the Company’s business (the
“Information”).




d.

Retain the Information as confidential and will not use said information on its
own behalf or disclose same to any third party.




e.

Not compete by means of solicitation or other dealings with the Company’s
customers anywhere in the Restricted Area.




2.

For purposes of this Agreement, the following terms shall have the following
meanings:




a.

“Restricted Period” shall mean three (3) years from the date of this Agreement.




b.

“Restricted Area” shall include the entire country of Canada.




c.

“not compete” as used herein shall mean that the Seller shall not own, manage,
operate, consult for or be employed in a business the same as or substantially
similar to or competitive with the Internet business of the Company and its
affiliates, successor, and assigns (the “Restricted Business”).








21







--------------------------------------------------------------------------------

3.

Notwithstanding anything herein to the contrary, the Seller may own less than
five percent of the outstanding equity securities of a corporation that is
engaged in the Restricted Business if the equity securities of such corporation
are listed for trading on a national stock exchange or are registered under the
Securities Exchange Act of 1934.




4.

If any portion of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall in no way be deemed or construed to affect
in any way the enforceability of any other portion of this Agreement.  The
parties hereto specifically agree that the consideration, term, territory and
scope of this Agreement are reasonable and Company and Seller waive any claim or
defense to the enforcement of same which are based on the reasonableness of the
consideration, term, territory, or scope of this Agreement.  




5.

If any Court in which Company seeks to have the provisions of this Agreement
specifically enforced determines that the activities, time or geographic area
hereinabove specified are too broad, such Court may determine a reasonable
activity, time or geographic area and shall specifically enforce this Agreement
for such activity, time and geographic area.




6.

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Virginia without regard to its choice of law provisions.




7.

Notwithstanding anything herein to the contrary, the Seller (1) may continue to
service its existing customers in British Columbia, Canada,  (2) may continue to
sell CD/DVD duplication and replication services in British Columbia, and (3)
sell internet services/products (website hosting, collocation, Spam Catcher,
etc.) in British Columbia, but shall not sell DSL or dial-up internet
connectivity services.




8.

Seller shall pay all costs and expenses, including attorney’s fees, incurred by
Company or Sitestar in enforcing the terms of this Agreement.




Executed this 6th day of January, 2006.




 

SITESTAR CORPORATION




By__________________________________




    Its________________________________

 

ISOMEDIA, INC.




By__________________________________

   Its President








22







--------------------------------------------------------------------------------




Exhibit E



DOMAIN NAMES BEING TRANSFERRED



netrover.com



netrover.net



ihermes.com



intouch.bc.ca



max-net.com



helptek.net



nroffice.com
















23





